Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive. 
Regarding the drawing objection of record and the rejections of record under 35 U.S.C. 112, applicant argues that the claimed “gripper of the folding portion” is shown throughout the instant specification and in figures 1, 4B, 4C, 4F and 4G. This is not persuasive because although the specification attempts to define the gripper by one function of the folding portion (170) including a gripper to “fix the second electrode plate… to the first electrode plate” (see last paragraph of page 3), the function is unclear and there is no recitation at all of the structure of the gripper. Regarding the function, although one purpose of the gripper is described in the specification to “fix the second electrode plate… to the first electrode plate,” as asserted by applicant and added to Claim 1, the instant specification indicates that the gripper may be “fixed to the unit cell and may then be transferred to the stacking portion.” Since there is no indication in figures 2 or 3 that the formed cell stack includes the gripper, it is unclear how the gripper is “fixed to the unit cell” or how the gripper actually performs these functions in continuous operation. Regarding the structure, although figures 1, 4B, 4C, 4F and 4G label the folding portion (170), the folding portion is not necessarily exclusively a gripper. Further, figures 4B, 4C, 4F and 4G merely show the claimed gripper as a rectangle and figure 1 appears to show a structure of the folding portion that is substantially similar to that of Heechan (KR 20140062761 A). It is the examiner’s position that since the gripper is required by the claims to perform a function and the specification does not describe any structure of the gripper, drawings are necessary for the understanding of the subject matter and the objection of record to the drawings is upheld below. Further, since the function and structure of the gripper are not clear based on the specification and drawings together, Claim 1 requiring this feature is unclear and the rejections of record under 35 U.S.C. 112(b) are also upheld below.
Regarding the rejections of record under 35 U.S.C. 103, applicant argues that because Heechan teaches concurrently pressing electrodes of opposite polarity onto a separator, it does not teach the amended portion of Claim 1 requiring that the gripper “fix the second electrode first coating portion to one surface of the first electrode plate with a first separator from among the separators interposed therebetween, and to fix the second electrode second coating portion to another surface of the first electrode plate opposite to the one surface with a second separator from among the separators interposed therebetween.” However, the examiner notes that Heechan is not relied upon for the structure of the unit cell. Heechan is only relied upon to teach an alternative electrode pressing structure to that of the adhesive dispensers and rollers of the primary reference Lee (US 20110104567 A1), as Lee teaches the structure of the claimed unit cell. Applicant also argues that there is no apparent reason why a person having ordinary skill in the art prior to the effective filing date of the claimed invention would have combined the inventions of Lee and Heechan, replacing the rollers and adhesive dispensers with a gripper as claimed. However, as indicated on pages 7 and 8 of the non-final rejection mailed 17 March 2022, it is the examiner’s position that it would have been obvious to one of ordinary skill in the part prior to the effectively filed date of the claimed invention to modify the roller structure of Lee with the gripper and pressing mechanisms of Heechan in order to increase the processing speed of forming a secondary battery. As such, the rejections of record under 35 U.S.C. 103 are upheld below.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “folding portion comprising a gripper” must be shown or the feature canceled from the claims. Particularly, while instant specification on pages 14 and 15 indicates that the folding portion (170) may include one gripper or two, the drawings do not clearly depict what is structurally required by the term “gripper.” This is further convoluted by page 17 of the instant specification which indicates that the folding portion (170) is fixed to the unit cell (60). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, Claims 1 and 6 both recite the term “gripper,” but it is not clear what the structure the claimed gripper actually entails other than being capable of performing the function of concurrently pressing as claimed. While instant specification on pages 14 and 15 indicates that the folding portion (170) may include one gripper or two, the drawings do not clearly depict what is structurally required by the term “gripper.” This is further convoluted by page 17 of the instant specification which indicates that the folding portion (170) is fixed to the unit cell (60). For the purpose of compact prosecution, the examiner has considered the claimed gripper based on the gripper of the prior art indicated in the prior art rejections below.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0104567 A1) in view of Heechan (KR 20140062761 A and its full machine translation provided by the examiner with this office action).
Regarding Claims 1 and 6, Lee teaches a stacking device for a secondary battery (see at least figure 2 and [0063] regarding a rechargeable battery), the stacking device comprising: a first electrode plate bonded body supply portion (first rolls 41, 42 and 43, step ST10 and ST20) for supplying a first electrode plate bonded body comprising a first electrode plate (first electrode plates 10), which comprises a first electrode first coating portion and a first electrode second coating portion positioned to be spaced apart from the first electrode first coating portion (distinct first electrode plates 10 each including two active material portions 12 and corresponding to the claimed first electrode first and second coating portions, see figure 4 and examiner annotated figure 5 below), at least the first electrode first coating portion being located on both surfaces of the first electrode plate (see figure 3 showing spaces G1 between the first electrode plate and subsequent electrode plates each including two active materials coatings 12, one on each surface of the electrode 10), and separators stacked on both surfaces of the first electrode plate (first separators 31 and second separators 32); a second electrode plate supply portion (either of supply units 50) for arranging a second electrode first coating portion (one of second electrode plates 20) and a second electrode second coating portion (another of second electrode plates 20) of a second electrode on both surfaces of the first electrode first coating portion of the first electrode plate bonded body, respectively, thereby forming a unit cell (see examiner annotated figure 5 showing a unit cell including the claimed components); and a folding portion (see step ST30 which particular recites supplying second electrode plate to one surface of each of the first separator and the second separator; see also rolls 44 and 45 which press the surfaces of the separators 31 and 32 on the outer surfaces of the first electrode plate 10 and cause the separators to adhere to the first electrode plate by adhesive and cause the subsequent bending and stacking where the second electrode plates are also adhered by adhesive to the outer surfaces of the separators) for folding the first electrode plate bonded body, which has the unit cell formed thereon, such that the second electrode first coating portion or the second electrode second coating portion of the second electrode plate faces the first electrode second coating portion of the first electrode plate, thereby forming a cell stack (see cell stack as claimed in figure 4), wherein the folding portion is configured to press the second electrode first coating portion and the second electrode second coating portion toward the both surfaces of the first electrode first coating portion, respectively, to fix the second electrode first coating portion to one surface of the first electrode plate with a first separator from among the separators interposed therebetween, and to fix the second electrode second coating portion to another surface of the first electrode plate opposite to the one surface with a second separator from among the separators interposed therebetween (see figure 1 which shows the second electrodes 20 each being stacked onto a separator which is located on one surface of the first electrode portion 10 and the same on the opposing side of the first electrode portion 10), while the unit cell is being folded (see step ST30 which indicates supplying second electrode plate to one surface of each of first separator and second separator, and see also [0073] indicating an attaching step, which necessarily requires that the second electrode plates 20 be pressed onto the separators in the direction of the first electrode plate 10 in order to adhere these components together and result in the structure shown in figure 5).

    PNG
    media_image1.png
    790
    1052
    media_image1.png
    Greyscale

Lee does not teach that the folding portion particularly teaches a gripper configured to concurrently press the second electrode first coating portion and second electrode second coating portion toward the both surface of the first electrode first coating portion, respectively, while the unit cell is being folded, the gripper fixed to the unit cell and folding the first electrode plate bonded body.
However, Heechan teaches a high-speed stacking apparatus for secondary batteries, and particularly teaches utilizing a two-part gripper (first gripper 100 and second gripper 300, see figure 4), which places electrodes on opposing surfaces of a separator with concurrent pressure (separator 3 within unit cell 5, see machine translation page 8 third full paragraph regarding pressure), and pressing mechanism (200) which compresses the zig-zag folded structure of the secondary battery. These functions are analogous to the second electrode supply units (50) and second and third rolls (44 and 45, respectively) of Lee, which also place electrodes on outer surfaces of a separator (left supply unit 50 providing second electrodes to the outer surface of separator 31 and right supply unit providing second electrodes to the outer surface of separator 32) and fold the resultant sheet into a zig-zag shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller only structure of Lee with the gripper and pressing mechanisms of Heechan in order to increase the processing speed of forming a secondary battery.
Regarding Claim 2, Lee further teaches a first electrode plate supply portion (first roll 41, see step ST10) for supplying the first electrode plate to the first electrode plate bonded body supply portion; and a separator supply portion (first rolls 42 and 43, see step ST20) for supplying the separators to the first electrode plate bonded body supply portion, wherein the first electrode plate bonded body supply portion is stacked by arranging the first electrode plate and the separators (see first electrode plate first coating portion in examiner annotated figure 5 above, noting that first separator 31 and second separator 32 are located on either side of this first electrode plate).
Regarding Claim 3, Lee further teaches that the first electrode plate of the first electrode plate bonded body is supplied in a continuous form (see figure 3 showing the continuous form of first electrode plate 10), and the second electrode plate is cut to have a predetermined length to then be arranged on both surfaces of the first electrode plate bonded body (see figures 2 and 4 showing distinct second electrode plates 20 which are alternately supplied in the zigzag formation of the continuous first electrode plate 10).
Regarding Claim 5, Lee further teaches a separator bonding portion (dispensers 33 and 34 in conjunction with second and third rolls 44 and 45) for bonding separator regions corresponding to edges of the first electrode plate in the separators positioned on both surfaces of the first electrode plate (see also step ST40 which requires aligning at least the first electrode plate 10, the first separator 31 and the second separator 32).
Regarding Claim 7, Lee further teaches that the folding portion includes a first folding portion and a second folding portion, and the first folding portion and the second folding portion alternately fold the first electrode plate bonded body, which has the unit cell formed thereon, thereby forming the cell stack (see cell stack shown in figure 4 showing a zigzag shape corresponding to the claimed first and second folding portions).
Regarding Claim 8, Lee further teaches a fixing portion for pressing and fixing the cell stack during the folding operation performed by the folding portion (adhesive dispensers 35 and 36, where the bending/ folding with the adhesive pressed and fixes the cell stack).
The examiner notes that while Claim 8 is sufficiently broad that Lee encompasses the claimed intended use of the fixing portion “for pressing and fixing the cell stack during the folding operation”, Heechan also further teaches an additional structural component (pressing portion 200, see translation page 8 fourth full paragraph) that reads on the function of the claimed fixing portion and also appears to correspond to the structure of the instant fixing portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the roller and adhesive fixing means of Lee with the gripper and pressing mechanisms of Heechan in order to increase the processing speed of forming a secondary battery.
Regarding Claim 9, Lee further teaches that the first electrode plate has a region corresponding to a curved portion of the cell stack, the region from which an active material is removed (see curved portions of first electrode plate 10 on either horizontal side of the stack in figure 5, noting that no active material portions 12 are formed on these curves).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mary G Henshaw/               Examiner, Art Unit 1723                                                                                                                                                                                         


/CARLOS BARCENA/               Primary Examiner, Art Unit 1723